Citation Nr: 0403595	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-06 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had honorable, active military service from March 
1967 to November 1968, which included a tour of duty in the 
Republic of Vietnam from December 1967 to November 1968.  The 
veteran was awarded the Purple Heart Medal, Army Commendation 
Medal and Combat Infantry Medal.  He died in April 2001.

The veteran is survived by his son, a minor, in the custody 
of the former spouse of the veteran, who brings this appeal 
on his behalf.   The appeal arises from a June 2001 rating 
decision of the Department of Veterans Affairs in Cleveland, 
Ohio (the RO) which denied the benefits sought on appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

Upon a review of the record, and for reasons set forth below, 
the Board finds that additional development is necessary 
regarding the claims on appeal.  

Medical opinion

The veteran had a history of  psychiatric problems which have 
been ascribed to his experiences in Vietnam.  There was also 
a long (approximately 15 year) history of alcohol abuse, as 
well as a history of drug abuse.  A report of a February 2001 
VA hospitalization indicates a primary diagnosis of alcoholic 
hepatitis.  A notation in the report read as follows:  
"Patient refusing . . . any intervention.  Despite 
aggressive talks about how alcohol will kill him, patient 
wants no intervention or assistance."      

The veteran died in April 2001.  The death certificate listed 
the immediate cause of death as cardiopulmonary arrest due to 
sepsis due to peritonitis.  At the time of his death, service 
connection had been established for post-traumatic stress 
disorder (PTSD) and a 100 percent disability rating had been 
assigned, effective from November 30, 1993. 

The claimant asserts that the veteran's death was caused, or 
hastened, by the side-effects of medications prescribed for 
the control of his service-connected PTSD.  She also 
contends, in essence, that the veteran's long history of 
abuse of alcohol and drugs was an attempt to self-medicate 
his PTSD.  The claimant has submitted medical treatise 
information from the National Center for PTSD regarding the 
relationship between PTSD and alcohol abuse.  Regarding the 
veteran's particular case, a July 1990 medical statement 
includes the opinion that the veteran attempted to ameliorate 
his PTSD symptoms with the abuse of substances.  As the Board 
understands the claimant's presentation, she is contending 
that (1) the veteran's service-connected PTSD was responsible 
for his alcohol and drug abuse, which 
(2) caused the physical problems which (3) caused the 
veteran's death.  

In general, service connection may not be established for 
alcohol abuse in any event.  See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. § 3.1(n), 3.301 (2003); see also VAOPGPREC 
2-97 (January 16, 1997).  Moreover, section 8052 of the 
Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-
508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective 
for claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse.  However, the United 
States Court of Appeals for the Federal Circuit (there 
Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, 
service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  However, the Federal Circuit 
further stated claimants can only recover "where there is 
clear medical evidence establishing that alcohol or drug 
abuse is caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing."  See 237 F. 3d Allen at 1381.  

The Board further observes that the record contains multiple 
psychiatric diagnoses, including personality disorder and 
malingering, as well as PTSD and polysubstance abuse.  Thus, 
any relationship between the PTSD and the veteran's substance 
is still unclear.  Moreover, although as alluded to by the 
Board above there is evidence that the veteran's alcohol 
abuse hastened or caused his death, the death certificate 
listed neither PTSD or alcohol.  Given this complex clinical 
picture, a clarifying medical opinion is needed regarding the 
medical relationship(s), if any, between the veteran's 
service-connected PTSD (to include medications prescribed for 
PTSD and the matter of the veteran's compliance therewith); 
the veteran's alcohol and drug abuse; and the cause of the 
veteran's death.  

The claimant's accredited representative, correctly 
recognizing that there remain numerous unanswered questions, 
has requested that this case be referred to an independent 
medical expert (IME).  See the September 2003 Informal Brief 
of Appellant in Appealed case, page 2.  Because this case is 
being remanded due to procedural concerns (see below), the 
Board believes that the best course of action at the present 
time is to obtain a medical expert opinion from VA.  The 
Board of course reserves its statutory prerogative to later 
obtain an IME opinion should subsequent circumstances 
warrant.  See 38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 
20.901 (2001) [the Board may obtain an advisory medical 
opinion from an IME when, in its opinion, a medical opinion 
is warranted by the medical complexity or controversy 
involved in the appeal].  

The VCAA

There was a significant change in VA law applicable to the 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA).  Among other things, this 
law requires notice to claimants regarding the need to submit 
evidence and information in support of a claim.  In the 
instant case on appeal, due notice under the VCAA has not 
been provided to the claimant.  See 38 U.S.C.A. § 5103A; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For these reasons, the case is REMANDED to Veterans Benefits 
Administration (VBA) for the following development:  

1.  VBA should contact the claimant and 
request that to the best of her knowledge 
she identify the names, addresses, and 
approximate dates of treatment of any 
health care providers who treated the 
veteran for any psychiatric disorder (to 
include PTSD and drug or alcohol abuse) 
and any gastrointestinal disability 
(including hepatitis).  VBA should take 
appropriate steps either to associate 
with the claims folder any records so 
identified which are not of record or to 
inform the claimant that it is her 
responsibility to obtain such records.  
The claimant should be appropriately 
advised of her responsibilities, and 
those of the VA, under the VCAA.

2.  When the above development has been 
completed, to the extent possible, VBA 
should make arrangements with an 
appropriate VA medical facility for the 
veteran's VA claims folder to be reviewed 
by a physician.  The reviewing physician 
is requested to provide an opinion as to 
the following:

	a) Is it as likely as not that the 
veteran's substance abuse was caused by, 
or is part and parcel of, his service-
connected PTSD?  

b) If the answer to (a) is 
affirmative, is as likely as not that  
the veteran's substance abuse contributed 
to or hastened the cause of the veteran's 
death ?  

c) Is it as likely as not (and 
taking into account any noncompliance 
with medications identified in the 
medical records) that medications 
prescribed for the veteran's service-
connected PTSD either caused or 
contributed substantially or materially 
to his death?  

If the reviewing physician deems that any 
specialist consultations are necessary, 
such should be obtained.  A report of the 
records review should be prepared and 
associated with the VA claims folder.

3.  The RO should then review the file 
and undertake any additional evidentiary 
and procedural development deemed to be 
appropriate, to include providing the 
claimant appropriate notice under the 
VCAA.  

4.  Thereafter, the RO should 
readjudicate the claims on appeal based 
on a review of the entire claims file.  
If any benefit sought is not granted to 
the claimant's satisfaction, she and her 
representative should be provided a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

The claimant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

